ACCEPTED
                                                                             05-14-01593-CR
                                                                  FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                        7/29/2015 6:13:57 PM
                                                                                  LISA MATZ
                                                                                      CLERK


                  FIFTH COURT OF APPEALS
                                                            FILED IN
                                                     5th COURT OF APPEALS
                            05-14-01593-CR               DALLAS, TEXAS
                                                     7/29/2015 6:13:57 PM
                                                           LISA MATZ
                                                             Clerk
                Jeffery Lynn Aday, Appellant
                              v.
                   State of Texas, Appellee

                On Appeal from the County Court No. One
                        Grayson County, Texas
                     Cause Number 2012-1-0206



          Notice of Attorney on Oral Arguments


John Hunter Smith
707 West Washington
PO Box2228
Sherman, Texas 75091-2228
P: 903-893-8177
F: 903-892-0916
E: jsmith@wynnesmithlaw.com
SBN:24028393

THE LAW OFFICE OF KRISTIN   R. BROWN
Kristin R. Brown, Attorney
18208 Preston Road, Suite 09375
Dallas, Texas 75252
P: 214-446-3909
F: 214-481-4868
E: kbrown@idefenddfw.com
SBN:24081458
To the Honorable Justices of the Court of Appeals:

      Please note that Attorney Kristin R. Brown will be arguing this case in

front of the panel on behalf of Defendant, Jeffery Lynn Aday.



                                     Respectfully submitted,


                                     /sf John Hunter Smith
                                     John Hunter Smith

                                     John Hunter Smith
                                     707 West Washington
                                     PO Box 2228
                                     Sherman, Texas 75091-2228
                                     P: 903-893-8177
                                     F: 903-892-0916
                                     E: jsmith@wynnesmithlaw.com
                                     SBN: 24028393

                                     THE LAW OFFICE OF KRISTIN R. BROWN, PLLC
                                     Kristin R. Brown
                                     18208 Preston Road, Suite 09375
                                     Dallas, Texas 75252
                                     Phone: 214-446-3909
                                     Fax: 214-481-4868
                                     Email: kbrown@idefenddfw.com



                                     by Kristin R. Brown
                                     Texas Bar No. 24081458
                                     Attorney for Appellant




                                       2
                           Certificate of Service

     This certifies that on July 29, 2015, a true and correct copy of this
document was served on Karla Baugh Hackett of the District Attorney's Office,
Grayson County, by email to baughk@grayson.tx.us.



                                   Kristin R. Brown




                                      3